

	

		II 

		109th CONGRESS

		1st Session

		S. 197

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			

				Mrs. Boxer introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To improve safety and reduce traffic

		  congestion at grade crossings.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Rail Crossing Safety

			 Act.

		2.Report regarding

			 impact on public safety of train travel in communities without grade

			 separation

			(a)StudyThe

			 Secretary of Transporation shall, in consultation with State and local

			 government officials, conduct a study of the impact of blocked highway-railroad

			 grade crossings on the ability of emergency responders to perform public safety

			 and security duties.

			(b)Report on the

			 impact of blocked highway-Railroad grade crossings on emergency

			 respondersNot later than 1 year after the date of enactment of

			 this Act, the Secretary shall submit the results of the study and

			 recommendations for reducing the impact of blocked crossings on emergency

			 response to the Senate Committee on Commerce, Science, and Transportation and

			 the House of Representatives Committee on Transportation and

			 Infrastructure.

			3.Grade crossing

			 separation fund

			(a)In

			 generalThe Secretary of Transporation shall award grants to

			 States and units of local government to construct tunnels, bridges and other

			 means of separating rail tracks and roads.

			(b)Priority

				(1)In

			 generalIn awarding grants under this section, the Secretary

			 shall give priority to—

					(A)grade separations

			 that would have the most impact on improving safety; and

					(B)rail lines that

			 have a high volume of goods movement.

					(2)Priority

			 adjustmentAfter completion of the report required under section

			 2, the Secretary shall take the report's findings and recommendations into

			 account when determining priorities.

				(c)RegulationsIn

			 order to carry out this section, the Secretary may establish any appropriate

			 policies, procedures, or requirements.

			(d)Authorization

			 of appropriationsTo carry out this section, there are authorized

			 to be appropriated such sums as may be necessary for each of fiscal years 2006

			 through 2010.

			

